EXECUTION

AMENDMENT NO. 1
TO MASTER SPREAD PARTICIPATION AGREEMENT

Amendment No. 1 to Master Spread Participation Agreement, dated as of August 26,
2015 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(the “Lender”), PENNYMAC LOAN SERVICES, LLC (the “Company”) and PENNYMAC LOAN
SERVICES, LLC (the “Initial Participant”).

RECITALS

The Company and the Initial Participant are parties to that certain Master
Spread Participation Agreement, dated as of March 27, 2015 (the “Existing
Agreement”; as further amended by this Amendment, the “Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Agreement.

The Initial Participant transferred the Participation Certificate to the Lender
in accordance with the terms of the Existing Agreement in order to perfect the
Lender’s interest in the Participation Interest.

The Lender, the Company and the Initial Participant have agreed, subject to the
terms and conditions of this Amendment, that the Existing Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Agreement.

Accordingly, the Lender, the Company and the Initial Participant hereby agree,
in consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Agreement is hereby amended as follows: 

SECTION 1. Definitions.  The definition of “Servicing Agreement” in Section 1 of
the Existing Agreement is hereby deleted in its entirety and replaced with the
following:

“Servicing Agreement” means, with respect to each Mortgage Loan, any servicing
agreement, including, with respect to any Mortgage Loan serviced for an Agency,
Borrower’s “contract” with such Agency (as defined in the applicable
Acknowledgment Agreement) and, without duplication, the applicable Agency Guide,
as amended from time to time, and any waivers, consent letters, acknowledgments
and other agreements under which such Mortgage Loan is serviced and
administered.

SECTION 2. Servicing and Other Matters.  Section 7(a) of the Existing Agreement
is hereby amended by deleting clause (i) in its entirety and replacing it with
the following:

(i) The Company agrees for the benefit of the Participant to service the related
Portfolio Mortgage Loans at all times in strict accordance in all material
respects with the related Servicing Agreement.  In connection with the Portfolio
Mortgage Loans related to each Participation Certificate, the Company shall not,
without the express written consent of Participant (which consent may be
withheld in its absolute discretion), (a) terminate or amend any Servicing
Rights, or (b) enter

-1-

LEGAL02/35727263v4

--------------------------------------------------------------------------------

 



into any termination, modification, waiver or amendment of any applicable
Servicing Agreement or its rights and duties thereunder. 

SECTION 3. Effective Date; Conditions Precedent.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”) subject to the
satisfaction of the following conditions precedent:

3.1 Delivered Documents.  On the Amendment Effective Date, the Lender shall have
received the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Lender, the Company and the Initial Participant; and

(b) such other documents as the Lender or counsel to the Lender may reasonably
request.

SECTION 4. Representations and Warranties.  Each of the Company and the Initial
Participant hereby represents and warrants to the Lender that it is in
compliance with all the terms and provisions set forth in the Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and (x) with respect to the Company hereby confirms and reaffirms
the representations and warranties contained in Section 6 of the Agreement and
(y) with respect to the Initial Participant hereby confirms and reaffirms the
representations and warranties contained in Section 5 of the Agreement.

SECTION 5. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 6. Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.    This Agreement may be executed by signature(s) transmitted by
facsimile.

SECTION 8. GOVERNING LAW.   THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, WHICH
SHALL GOVERN).

[Signature Page Follows]

 



‑2‑

LEGAL02/35727263v4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Lender:

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

 

By:    /s/ Adam Loskove     
Name:  Adam Loskove
Title:    Vice President

Company:

PENNYMAC LOAN SERVICES, LLC

 

By:    /s/ Pamela Marsh
Name:  Pamela Marsh
Title:   Executive Vice President, Treasurer

Initial Participant:

PENNYMAC LOAN SERVICES, LLC

 

By:    /s/ Pamela Marsh
Name:  Pamela Marsh
Title:   Executive Vice President, Treasurer

 

Signature Page to Amendment No. 1 to Master Spread Participation Agreement

--------------------------------------------------------------------------------